815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Henry ALLEN, et al., Plaintiffs-Appellees,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Defendant-Appellant.
No. 85-5003.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1987.

Before RYAN and BOGGS, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This appeal involves a dispute over the status of certain letters of credit under the Federal Deposit Insurance Act.  This appeal was stayed during the pendency of a United States Supreme Court case.  The case in question, Federal Deposit Ins. Corp. v. Philadelphia Gear Corp., --- U.S. ----, 106 S.Ct. 1931 (1986), having been decided, the parties to the instant appeal now agree that the judgment on review should be summarily reversed and the case remanded for further proceedings.  To this end they have filed a joint motion to reverse and remand.  Upon consideration, we find the motion to be well made.  Rule 9(d)(4), Rules of the Sixth Circuit.


3
It is therefore ORDERED that the motion be granted and the final order of the district court is reversed and the case is remanded for further proceedings.